 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     BANK OF AMERICA, N.A.,                                 Case No.: 2:16-cv-00761-APG-NJK
11
            Plaintiff(s),                                                  Order
12
     v.                                                             [Docket Nos. 66, 68]
13
     BAR ARBOR GLEN AT PROVIDENCE
14   HOMEOWNERS ASSOCIATION, et al.,
15          Defendant(s).
16         Pending before the Court is an order to show cause arising out of Nevada Association
17 Services, Inc.’s violation of the order to participate in the formulation of a discovery plan. Docket
18 No. 66. The Court received several responses. Docket Nos. 67, 69, 70. Attorney Christopher
19 Yergensen has also moved to withdraw as counsel. Docket No. 68. In addition, Plaintiff and
20 Nevada Association Services have since stipulated to entry of default judgment. Docket No. 73.
21 The Court ordered any party seeking to recover attorney’s fees to file appropriate paperwork by
22 March 25, 2019, Docket No. 71, and no such paperwork has been filed.
23         Given the circumstances, the Court ADMONISHES attorney Christopher Yergensen for
24 not timely complying with his obligations of withdrawing as counsel upon the termination of his
25 employment with Nevada Association Services. Mr. Yergensen’s motion to withdraw as counsel
26 (Docket No. 68) is hereby GRANTED. The Court also ADMONISHES Nevada Association
27 Services and attorney Brandon Wood for violating an order.
28

                                                     1
 1   In all other respects, the order to show cause is DISCHARGED.
 2   IT IS SO ORDERED.
 3   Dated: April 3, 2019
 4                                                    ______________________________
                                                      Nancy J. Koppe
 5                                                    United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
